Citation Nr: 0404480	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  91-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected lumbosacral strain 
with osteoarthritis.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He was rated incompetent in May 1993, and his spouse 
(appellant) was subsequently appointed as "spouse payee."  
See 38 C.F.R. § 1.524 (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board remanded this case for additional development in 
July 1992, August 1994, March 1996, and June 1997.  In July 
1998, the Board denied entitlement to service connection for 
an acquired psychiatric disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In April 1999, the parties filed a Joint Motion for 
Remand and to Stay Further Proceedings.  By subsequent Order, 
the Court vacated the Board's July 1998 decision and remanded 
the claim for further adjudication.

In May 2000, the Board requested an independent medical 
expert opinion pursuant to 38 C.F.R. § 20.901(d).  In January 
2001, the Board remanded this case to afford the appellant 
the opportunity to present testimony before a member of the 
Board.  The request for a travel board hearing was 
subsequently withdrawn.  In March 2002, the Board requested 
another independent medical expert opinion.  The opinion was 
subsequently obtained and the veteran's attorney submitted a 
response and argument in August 2002.

In January 2003, the Board again denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
appellant subsequently appealed this decision to the Court.  
In November 2003, the parties filed a Joint Motion to Vacate 
and Remand, citing various deficiencies in the Board's 
decision.  First, that the Board failed to explain how 
documents contained in the record satisfied the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), and that this inadequate statement of reasons or 
bases frustrates judicial review.  It was noted that the 
Board did not explain specifically how the March 2001 letter 
from the RO to the appellant satisfied the VCAA's enhanced 
notice requirements and that the letter only explained in 
general terms the requirements to substantiate the 
appellant's claim. 

Additionally, the March 2001 letter only provided a 60-day 
response period, and as such, was inconsistent with the 
Court's decision in Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
notes, however, that in the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).  

Finally, the parties agreed that on remand, the Board should 
obtain clarification of the May 2002 medical opinion or seek 
another independent medical opinion.  Thereafter, the Board 
should address the appellant's August 2002 arguments.  By 
Order dated in November 2003, the Court vacated the Board's 
January 2003 decision and remanded for readjudication 
consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In January 2004, the appellant's attorney stated that 
"[b]ecause the clarification/new IMO [independent medical 
opinion] obtained pursuant to the CAVC remand may resolve the 
issues in this case, the veteran requests that this action be 
taken by the Board without remanding to the RO."  The Board 
acknowledges that it could obtain another medical opinion 
without remanding this case.  However, the Joint Motion 
indicates that VA has not satisfied its duty to notify 
pursuant to the VCAA.  On review, it does not appear that the 
appellant has waived her right to notice as contemplated by 
the VCAA.  Therefore, before the Board obtains clarification 
or another medical opinion, it must first remand this case 
for further compliance with the duty to notify provisions of 
the VCAA.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: a) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim; b) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and d) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  

2.  Thereafter, and upon completion of 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder secondary to service-connected 
lumbosacral strain with osteoarthritis.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



